On Motion for Rehearing.
It is contended in the motion for a rehearing that this court overlooked the testimony of W. M. Vining on direct examination wherein he stated in response to the question: “Had Mr. Sutton been in the State of Georgia as long as six months?”, that “No he could not have been.” However, this witness’ testimony on cross-examination shows that this statement by him was pure conjecture and speculation based on the fact that he had seen an owner’s identification card for the automobile dated in November of 1960. The contention of the movant completely ignores the fact that the witness testified on cross-examination that as a matter of fact he did not know where Sutton was; that Sutton was “a skip;” that Associates Discount Corporation could not find him, and that they did not know where he was. This testimony on cross-examination showed unequivocally that *449this witness, in testifying as he did on direct examination, and as pointed out in the motion, did not have knowledge of the facts to which he testified.
The evidence introduced in this case to support the plaintiff’s theory that the automobile had not been in the State of Georgia more than six months at the time the conditional-sale contract was probated and recorded was wholly circumstantial, and was as consistent with the fact that the automobile and the owner had been in Georgia more than six months as with the fact that they had not been in Georgia six months. Under these circumstances the evidence was wholly insufficient to prove this essential element of the plaintiff’s case. Georgia R. &c. Co. v. Harris, 1 Ga. App. 714 (1) (57 SE 1076); Armour & Co. v. Gulley, 61 Ga. App. 414, 420 (6 SE2d 165).

Rehearing denied.